DETAILED ACTION
This Office Action is in response to the application 17/360,292 filed on 06/28/2021.
Claims 1-20 have been examined and are pending in this application.
This application is a continuation of and claims priority to U.S. patent application Ser. No. 16/574,812, filed Sep. 18, 2019, Attorney Docket No. 15718-645, and titled “Blockchain-Based Anonymized Cryptologic Voting,” which is incorporated by reference in its entirety. U.S. patent application Ser. No. 16/574,812 is a continuation of and claims priority to U.S. patent application Ser. No. 16/212,026, filed Dec. 6, 2018, now U.S. Pat. No. 10,504,314, and titled “Blockchain-Based Anonymized Cryptologic Voting,” which is incorporated by reference in its entirety. U.S. patent application Ser. No. 16/212,026 claims priority to Russian Patent Application Serial No. 2018103253, filed Jan. 29, 2018, and titled “Electronic Voting and Verification in an e-Ballot Voting System,”.
This application is related to U.S. patent application Ser. No. 16/212,187, filed on Dec. 6, 2018, now U.S. Pat. No. 10,445,965, titled “Blockchain-Based Anonymized Cryptologic Ballot Organization,” which is incorporated by reference in its entirety. This application is also related to U.S. patent application Ser. No. 16/212,228, filed on Dec. 6, 2018, now U.S. Pat. No. 10,388,097, titled Blockchain-Based Cryptologic Ballot Verification.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
For the record, the Examiner acknowledges that NO restrictions warranted at applicants initial time of filing for patent.

Priority
This application claims priority to Russian Patent Application Serial No. 2018103253, filed Jan. 29, 2018.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/28/2021, 10/04/2021 and 07/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
For the record, the Examiner acknowledges that the Oath/Declaration submitted on 06/28/2021 has been accepted.

Drawings
For the record, the Examiner acknowledges that the drawings filed on 06/28/2021 has been accepted.

Specification
For the record, the Examiner acknowledges that the Applicant's specification filed on 06/28/2021 has been accepted.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  Independent claim 1, there is a lack of antecedent basis for terms ‘the ledger’, because the term has not been previously claimed.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. Claims 17-20, attempt to patent a machine-readable media, which can be software, and software must be stored on a non-transitory machine-readable storage medium in order to meet the 35 USC § 101 patentability requirement. Note that neither claims nor the specification defines the machine-readable storage in such a way that it would exclude the non-statutory embodiment, i.e. transitory machine- readable medium such as wave. Examiner suggests to include ‘non-transitory’ before ‘machine-readable media’ for clarity of the record.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,445,965. Although the claims at issue are not identical, they are not patentably distinct from each other because both patent applications directed to blockchain-based cryptologic voting.

Allowable Subject Matter
Claims 1-20 would be allowed if applicant overcomes the current ‘claim objections’; 101 rejections and overcomes the above non statutory double patenting rejection by filing terminal disclaimer, and the TD is approved by the Office and overcomes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONAS A BAYOU whose telephone number is (571)272-7610. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONAS A BAYOU/Primary Examiner, Art Unit 2499
11/05/2022